J-A01029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NATHANIEL MILLER                           :
                                               :
                       Appellant               :   No. 1014 EDA 2020

        Appeal from the Judgment of Sentence Entered February 6, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004971-2018


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY OLSON, J.:                                 FILED APRIL 15, 2021

        Appellant, Nathaniel Miller, appeals from the February 6, 2020 judgment

of sentence imposing life imprisonment without parole and a concurrent,

aggregate 3½ to 7 years’ incarceration after a jury convicted Appellant of

first-degree murder, firearms not to be carried without a license, carrying a

firearm on public streets in Philadelphia, Pennsylvania, and possession of an

instrument of crime.1 Counsel for Appellant, James F. Berardinelli, Esquire

(“Attorney Berardinelli”), also filed a motion to withdraw averring that he is

prohibited from continuing to represent Appellant in this matter due to a



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2502(a), 6106(a)(1), 6108, and 907(a), respectively.
J-A01029-21



conflict with his current employment.2 We grant Attorney Berardinelli’s motion

to withdraw and affirm Appellant’s judgment of sentence.

        A review of the record demonstrates that on February 6, 2020, a jury

convicted Appellant of the aforementioned crimes stemming from the shooting

death of the victim. That same day, the trial court sentenced Appellant to life

imprisonment without parole for his first-degree murder conviction, as well as

3½ to 7 years’ incarceration for carrying a firearm without a license and 1 to

2 years’ incarceration for carrying a firearm on public streets of Philadelphia.

No further penalty was imposed for possession of an instrument of crime. The

trial court imposed Appellant’s term-of-years sentences to run concurrently to

Appellant’s life sentence.

        Appellant filed a post-sentence motion on February 13, 2020, which the

trial court subsequently denied. This appeal followed.3

        Appellant raises the following issue for our review:

        Did the [trial] court err in permitting [the] Commonwealth
        expert[, Detective] Thorston Lucke[,4] to testify as to hearsay
____________________________________________


2Attorney Berardinelli avers that in December 2020, he became Chief of the
Appellate Unit for the Montgomery County Public Defenders’ Office and, as
such, is prohibited from further representing Appellant in this matter. See
Motion to Withdraw, 11/22/20.

3   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

4 Detective Lucke was accepted at trial as an expert in video analysis and
recovery upon stipulation by the parties and following direct voir dire of his
qualifications before the jury. N.T., 2/5/20, at 100-101.




                                           -2-
J-A01029-21


       statements [made by Detective] James Sloane regarding the time
       off-set of video evidence presented where such statements were
       not merely a factor upon which the expert formed his opinion but
       rather were introduced for the sole purpose of establishing the
       existence of the time off-set listed on the reports?

Appellant’s Brief at 3.5

       Appellant’s issue challenges the admissibility of evidence for which our

standard of review is well-settled.

       Questions concerning the admissibility of evidence are within the
       sound discretion of the trial court[,] and we will not reverse a trial
       court's decision concerning admissibility of evidence absent an
       abuse of the trial court's discretion. An abuse of discretion is not
       merely an error of judgment[ but, rather, is] the overriding or
       misapplication of the law, or the exercise of judgment[,] that is
       manifestly unreasonable, or the result of bias, prejudice, ill-will[,]
       or partiality, as shown by the evidence of record. If in reaching a
       conclusion the trial court overrides or misapplies the law,
       discretion is then abused[,] and it is the duty of the appellate court
       to correct the error.

Commonwealth v. LeClair, 236 A.3d 71, 78 (Pa. Super. 2020) (citation

omitted), appeal denied, 244 A.3d 1222 (Pa. 2021).

       Pennsylvania Rule of Evidence 703 states,

       An expert may base an opinion on facts or data in the case that
       the expert has been made aware of or personally observed. If
       experts in the particular field would reasonably rely on those kinds
       of facts or data in forming an opinion on the subject, they need
       not be admissible for the opinion to be admitted.



____________________________________________


5 We direct Appellant’s counsel to Pennsylvania Rule of Appellate Procedure
2135(c), which requires that lettering be no smaller than 14-point font in the
text of the brief. Pa.R.A.P. 2135(c); see also Pa.R.A.P. 124.


                                           -3-
J-A01029-21



Pa.R.E. 703. “If an expert states an opinion[,] the expert must state the facts

or data on which the opinion is based.” Pa.R.E. 705. Pennsylvania courts

have long-permitted “an expert witness to rely on, and disclose, data which is

not in evidence in order to form his[, or her,] expert opinions, assuming the

materials relied on are of the type reasonably relied on by experts in their

respective fields.”    Primavera v. Celotex Corp., 608 A.2d 515, 518

(Pa. Super. 1992), citing Commonwealth v. Thomas, 282 A.2d 693,

698-699 (Pa. 1971), appeal denied, 622 A.2d 1374 (Pa. 1993); see also

Commonwealth v.             Brown,   139   A.3d   208,    218   (Pa. Super.    2016)

(reiterating,   that   an    expert’s   independent      conclusions   based   upon

inadmissible evidence are admissible), aff’d, 185 A.2d 342 (Pa. 2018); Adams

v. Rising Sun Med. Ctr., ___ A.3d ___, 2020 WL 7705969, at *11 n.13

(Pa. Super. Filed December 29, 2020) (slip opinion) (stating, that an expert

may express a conclusion or opinion that is based upon material not in

evidence “where such material is of a type customarily relied on by an expert

in his, or her, profession and he, or she, is not acting as a mere conduit of the

[material not in evidence]”).

      The rule governing expert testimony is born, in part, out of the premise

that “the expert is assumed to have the mastery to evaluate the

trustworthiness of the data upon which he[,] or she[,] relies, both because

the expert has demonstrated his[, or her,] expert qualifications and because

the expert regularly relies on and uses similar data in the practice of his[,] or

her[,] profession.” Primavera, 608 A.2d at 519. The data relied upon by the

                                        -4-
J-A01029-21



expert in reaching his, or her, conclusions and opinions must be “the kind of

data used daily by experts in making judgments, reaching diagnoses, and

taking action.” Id. at 519-520. “[T]he rule permitting experts to express

opinions relying on extrajudicial data depends on the circumstances of the

particular case and demands the exercise, like the admission of all expert

testimony, of the sound discretion of the trial court.” Id. at 521.

       At trial, the Commonwealth offered the expert testimony of Detective

Lucke in the field of video analysis and recovery to establish Appellant’s

presence at the scene of the shooting.           In turn, the opinions offered by

Detective Lucke relied, in part, on observations relating to differences between

the time-stamp appearing on the surveillance video and so-called “real time.”6

This time differential information was relayed to Detective Lucke through a

report prepared by Detective Sloane. On appeal, Appellant contends that the

trial court erred in permitting Detective Lucke to testify regarding a 5 minute

and 55 second off-set or difference between the time depicted on the

surveillance video and the “real time” as noted by Detective Sloane at the

moment the surveillance video was recovered.             Appellant’s Brief at 10.

Appellant asserts that Detective Lucke acted as “a conduit for Detective

____________________________________________


6 Detective Lucke described “real time” as the actual or official time as
determined by, and obtained from, “a series of atomic clocks at [the United
States] Naval Observatory in Washington D.C.” N.T., 2/5/20, at 105. We
take judicial notice that the United States Naval Observatory “serves as the
official source” of “a standard of time for the entire United States.” See
https://www.usno.navy.mil/ (visited, 3/19/21).


                                           -5-
J-A01029-21



Sloane’s extrajudicial conclusion” that the time depicted on the surveillance

video was 5 minutes and 55 seconds behind the real time. Id.        Appellant

argues that, the Commonwealth was required to present the testimony of

Detective Sloane, and not simply rely upon Detective Lucke’s recitation of

underlying data, in order to introduce into evidence this off-set of time

between the time-stamp on the surveillance video and the real time.        Id.

Appellant asserts that, without the off-set of time evidence, Appellant’s

“[ankle] monitor did not place him at the scene [of the shooting] at the time

the shooting was depicted in the [surveillance] video.” Id.

      In permitting Detective Lucke to testify regarding the off-set of time

between the time depicted on the surveillance video and the real-time, the

trial court explained,

      At trial, Detective Lucke testified that, according to Detective
      Sloane's report, the time off-set between [the] real-time and the
      time as it [appeared on the surveillance video] was five minutes[
      and] fifty-five seconds. Detective Sloane made this determination
      by comparing the time as it appeared on [the surveillance video]
      to the actual time [recorded] by the United States Naval
      Observatory's [a]tomic [c]lock, a technique Detective Lucke
      teaches and frequently uses in his own investigations. While this
      statement appears to be inadmissible hearsay on its face, [within]
      the context of Detective Lucke's expert testimony, the statement
      was a fact upon which Detective Lucke formed his expert opinion.

      In examining Detective Lucke's testimony as a whole, it is clear
      that he was called to [testify] for the [] purpose of establishing
      that the [] surveillance [video] recovered from the [minimart
      depicted] the sequence of events occurring outside the [minimart]
      immediately before and after the instant homicide.             The
      [surveillance] video in question clearly shows [Appellant]
      approaching the location of the shooting, wearing clearly
      identifiable boots and an ankle monitor, before moving


                                    -6-
J-A01029-21


     off-camera. The same [surveillance video] captured [Appellant]
     fleeing the scene, still identifiable by his boots and ankle monitor
     but now carrying a firearm, eighteen seconds after he first
     disappear[ed] from view.

     However, the time[-]stamp as it appeared on the [surveillance]
     video did not comport with the time as demonstrated by the other
     evidence presented by the Commonwealth. Because of this,
     Detective Lucke utilized the hearsay evidence of Detective
     Sloane's [report regarding] the time off-set, as is permissible by
     experts, to help form his opinion. Detective Sloane's technique in
     using the United States Naval Observatory's [a]tomic [c]lock to
     determine the actual time [the video was recorded] is a regularly
     used practice in the field of [] surveillance [video] recovery.
     Detective Lucke employs the exact same technique in resolving
     timing discrepancies appearing on surveillance [video] in virtually
     all of his own investigations.

     Moreover, Detective Lucke based his time off-set analysis on
     additional, overwhelming evidence demonstrating that the
     [surveillance video] captured the instant shooting [and] not some
     unrelated, earlier event. There was no other shooting in the area
     of 67th Avenue and [North] 16th Street[, in Philadelphia,
     Pennsylvania,] on the date of the homicide that could have been
     mistaken for the instant shooting. Further, when reviewing the []
     surveillance [video] recovered from the [minimart], Detective
     Lucke had the benefit of also reviewing geolocation data recovered
     from [Appellant’s ankle] monitor[.]

     When cross-referencing the geolocation data with the recovered
     surveillance [video], as demonstrated by Detective Lucke's video
     compilation, it is readily apparent that images of [Appellant]
     moving towards[,] and then fleeing [from,] the scene [of the
     homicide] match the uncontroverted geolocation evidence when
     the five minute[ and] fifty-five second time off-set is applied.
     [The] geolocation data [from Appellant’s ankle monitor] recorded
     not only [Appellant’s] location at a certain time - placing him at
     the scene of the crime - but also recorded his speed and direction
     of movement. Between 7:22 p.m. and 7:23 p.m., both [the
     geolocation data from Appellant’s ankle] monitor and the off[-]set
     [] surveillance [video] depict[ed Appellant] walking towards the
     scene of the shooting at a speed of 3 [miles per hour (“mph”)]. It
     is undisputed that, at 7:24 p.m., [Appellant’s] ankle monitor was
     moving eastbound on 67th Avenue at 6 mph in the immediate
     aftermath of the shooting. This was confirmed by the off[-]set

                                    -7-
J-A01029-21


       [surveillance] video [], which depicted [Appellant] running away
       from the shooting location in an eastward direction, while wearing
       [an ankle] monitor and carrying a firearm.

Trial Court Opinion, 7/8/20, at 10-12.

       A review of the record demonstrates that Detective Lucke testified at

trial that, when analyzing the surveillance video recovered from the scene of

the homicide to formulate his conclusions and opinions about the depictions

in the surveillance video, he relied, in part, on Detective Sloane’s report,7

which indicated that the time-stamp on the surveillance video, at the time

Detective Sloane retrieved the surveillance video from the minimart’s

recording device, was 5 minutes and 55 seconds behind the real-time as

observed by the United States Naval Observatory’s atomic clock.              N.T.,

2/5/20, at 103-106. Detective Lucke considered Detective Sloane’s report

“together with other evidence that [he] had access to, [including] reports,

paperwork, [] as well as [geolocation] data from [Appellant’s] ankle monitor

that corroborated the time [off-set].” Id. at 106. Detective Lucke stated that,

it is common practice in surveillance video recovery to note any time

differences between the time-stamp on the surveillance video as compared to

the real-time reported by the United States Naval Observatory’s atomic clock,
____________________________________________


7 Detective Sloane’s findings regarding the 5 minute and 55 second time
differential between the time-stamp on the surveillance video and the
real-time, as set forth in his report, constituted hearsay under Pennsylvania
Rule of Evidence 801. See Pa.R.E. 801 (defining hearsay as, a statement,
including a written assertion, that “the declarant does not make while
testifying at the current trial” and “a party offers in evidence to prove the truth
of the matter asserted in the statement”).


                                           -8-
J-A01029-21



at the moment the surveillance video is recovered. Id. at 105. Detective

Lucke regularly relies on video recovery reports, such as Detective Sloane’s

report, when analyzing recovered surveillance video to formulate his opinions

and conclusions about the events depicted in surveillance videos.         Id. at

102-103. In addition to reviewing Detective Sloane’s report in the case sub

judice, Detective Lucke stated that, he spoke with Detective Sloane about the

surveillance video recovery procedure Detective Sloane utilized and about the

contents of his report. Id. at 103, 132. Detective Lucke also stated that, he

examined the data recovered from the video recording device, including the

system log, in order to determine if the recording device’s time settings had

been altered. Id. at 133.

      Based upon a review of the record, we discern no error of law or abuse

of discretion in the admission of Detective Lucke’s testimony regarding the

5 minute and 55 second time differential between the time stamp that

appeared on the surveillance video and the real-time, as set forth in Detective

Sloane’s report. The record establishes that Detective Sloane’s report, and

the information contained therein, was the type of information that Detective

Lucke regularly and reasonably relied on as an expert in video analysis and

recovery when formulating his conclusions and expert opinions. Moreover,

Detective   Lucke   verified   the    recovery   procedure   utilized   and   the

trustworthiness of the reported information by speaking with Detective Sloane

and by reviewing the video recording device’s system log.         Consequently,

Appellant’s issue is without merit.

                                       -9-
J-A01029-21



      Judgment affirmed. Motion to withdraw granted.

      Judge Strassburger did not participate in the consideration or decision

of this case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2021




                                   - 10 -